The confidential portions of this exhibit have been omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [###]. Amendment and Addendum to Know-How and Trademark License Agreement This Amendment and Addendum to know-how and trademark license Agreement (the “Amendment”) is entered into as of December4, 2008 (the “Amendment Date”) by and between, on the one hand, OMP, Inc., a
